ITEMID: 001-98062
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF RUOKANEN AND OTHERS v. FINLAND
IMPORTANCE: 3
CONCLUSION: No violation of Art. 10
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The first and second applicants were born in 1951 and 1967 and live in Helsinki and Tampere respectively. The applicant company is based in Helsinki. The first applicant is the editor-in-chief of the applicant company and the second applicant is a journalist.
6. On 6 September 2000 a student was allegedly raped at a party which was held to celebrate a local baseball team's victory in the Finnish championship. On 11 May 2001 the applicant company published an article in the magazine Suomen Kuvalehti about this incident entitled “A student raped at the baseball party”. The content of the article was the following:
“A girl studying in K. [name of the city] was raped at the party to celebrate the victory of K.P. [name of the team] last September. Several players of the team participated in the rape.
The folk high school of K. confirms that their student was a victim of rape at the party to celebrate the victory of K.P. held on 6 September 2000.
The girl had been invited by the gold-medal team to attend “an after party” in a hotel in K. According to the information received by Suomen Kuvalehti, the rapist was one of the players of the team but there were also other players in the hotel room, some of them holding the victim, some of them watching. The rape was interrupted when one of the players of the team entered the room and ordered the others to stop the rape.
The student girl is an adult. She has given a written statement about the incident but does not wish, at least for the time being, to report the incident to the police.
The folk high school has reported the incident to the city officials, to the leaders of the baseball team and to its main sponsor.
K.P. won the second consecutive gold medal in the Finnish championship league last autumn. The team defeated S.J. straight 3-0.”
7. The article did not include any photographs. Moreover, the statement “Baseball winning party ended in a rape” was printed on the cover of the magazine.
8. The players had not been contacted for their comments before the article in question was published but the magazine published in its next issue a reply given by them in which they denied being guilty of any crime.
9. The content of the article was based on a statement given by the victim to the folk high school of K. on the following morning and which had been corroborated by two witnesses. Several other persons had also made statements supporting the victim's account of the facts.
10. The police started to investigate the alleged rape after the article had been published. According to a press release issued by the police on 19 April 2002, the victim of the alleged rape was not able to identify the offender or the offenders nor was she able to clarify the events in such detail that the offence could be attributed to a certain person or persons. Consequently, the National Bureau of Investigation (keskusrikospoliisi, centralkriminalpolisen) interrupted the pre-trial investigation.
11. On 30 October 2002 the public prosecutor brought charges for aggravated defamation against the first applicant, the editor-in-chief of the applicant company, and the second applicant, the journalist. The baseball team pursued a compensation claim against all the applicants, which was joined to the criminal charges.
12. On 26 March 2003 the Espoo District Court (käräjäoikeus, tingsrätten), after an oral hearing, sentenced the first and second applicants to pay sixty day-fines, amounting to 3,540 and 1,920 euros (EUR) respectively, for aggravated defamation. Moreover, all the defendants in the domestic proceedings were jointly and severally ordered to pay the baseball team EUR 89,000 plus interest for non-pecuniary damage as well as for costs and expenses. The court found that the statement made by the rape victim had not been reliable since she had not brought the issue to the police's attention. The local public had not been aware of the incident until the article in question was published in the mass media. All members of the baseball team had suffered non-pecuniary damage due to the false accusations published in the article. The court concluded that the accusations were so serious that their accuracy should have been verified very carefully, which the applicants had failed to do. As to the compensation awarded, the court noted that the defamation was directed at all players of the team and that they could receive compassionate support from each other. The court took this into account when reducing the amount of compensation awarded for their suffering.
13. On 9 May 2003 the applicants appealed to the Helsinki Appeal Court (hovioikeus, hovrätten), claiming that they had had strong reasons to believe that the accusations were true. If the same evidence had been presented in criminal proceedings, it would have led to the conviction of the offender. The police had been aware of the incident but had not done anything even though rape was an offence that always required ex officio public prosecution. The applicants claimed under Article 10 of the Convention that their right to freedom of expression had been violated.
14. The Helsinki Appeal Court held an oral hearing from 6 to 8 June 2005. On 11 October 2005 it upheld the Espoo District Court's judgment. The Appeal Court stated the following:
“Freedom of expression and protection of private life and honour are fundamental rights. According to Article 10 § 1 of the Constitution, everyone's honour is guaranteed. Freedom of expression and protection of honour are also human rights protected by the European Convention on Human Rights. Therefore, when interpreting the extent of these fundamental rights, the case-law of the European Court of Human Rights must also be taken into account.
...
According to Article 10 paragraph 2 of the European Convention on Human Rights, the exercise of freedom of expression may be subject to such restrictions and penalties as are prescribed by law and are necessary in a democratic society, for the protection of the reputation of others. The European Court of Human Rights has, inter alia, in its judgment Karhuvaara and Iltalehti v. Finland of 16 November 2004 taken a position with respect to the freedom of expression of journalists, stating that the press must not overstep certain bounds in respect of the rights and the reputation of the others, although journalistic freedom also covers possible recourse to a degree of exaggeration, or even provocation. Similarly in the case Pedersen and Baadsgaard v. Denmark of 17 December 2004.
According to Article 6 paragraph 2 of the European Convention on Human Rights, everyone charged with a criminal offence shall be presumed innocent until proved guilty according to law. The European Court of Human Rights has found in the case Pedersen and Baadsgaard v. Denmark of 17 December 2004 that the ordinary journalistic obligation to verify a factual allegation required that the journalists should have relied on a sufficiently accurate and reliable factual basis which could be considered proportionate to the nature and degree of their allegation, given that the more serious the allegation, the more solid the factual basis had to be. In the case “Wirtschafts-Trend” Zeitschriften-Verlagsgesellschaft mbH v. Austria of 14 November 2002 the above-mentioned court stated that, as the case had only reached an early stage of the criminal proceedings, particular care had to be taken to protect a person against “trial by the media” and to give effect to the presumption of innocence.
It must be decided on the one hand whether the honour of [the players] has been violated and on the other hand, whether there were sufficient reasons to restrict [the applicants'] freedom of expression.
The article in question mentions that some of the players of the K.P. were guilty of rape. As it was mentioned in the article that the rape took place at the party to celebrate the victory of K.P., one can reasonably think that it was especially the players of the winning team that were involved. [The second applicant] has confirmed during the Appeal Court proceedings that by players he had meant the players of the winning team.
The article was written in such a manner that any one of the players could have been guilty of a serious crime. The maximum sanction for the alleged crime is ten years' imprisonment. Before the publication of the article, not even the pre-trial investigation had started. Labelling someone guilty before a matter has been resolved by a court of law would mean rendering a premature public judgment, the consequences of which could be difficult to repair. Also and from the general point of view, taking into account ultimately the ability of the courts to function, the public must not have false expectations or misunderstandings (for example KKO 2000:54). The allegation has violated [the players'] right to the presumption of innocence. Moreover, the allegation of having committed a serious crime is an act that is conducive to causing damage and suffering or contempt. On the above-mentioned grounds the Appeal Court finds, like the District Court, that [the players'] honour has been violated.
[The applicants] have alleged in the Appeal Court that the police of K. had known about the rape but had not taken any measures. Concealing a serious crime is an issue of social relevance about which the press must be able to write. However, the article does not mention that the police tried to conceal the matter or that the folk high school or anybody else had even informed the police. On the contrary, the article mentioned that the alleged victim did not want to report the incident to the police. Even though according to the article the folk high school had reported the incident to the city officials, to the management of the baseball team and to its main sponsor, this part of the article does not, bearing in mind the possibility of the said instances to act in the matter, show any intention to conceal the matter.
On the above-mentioned grounds, the Appeal Court finds that the essential function of the press in the core area of freedom of expression and as a guardian against misuse of power in a democratic society is not at stake in the present case, even though the pre-trial investigation into the alleged rape was started only after the publication of the article.
[The first and second applicants] have not demonstrated that they had sufficient reasons to believe that the allegations made in the article were true. They have stated that they did not even try to contact [the victim], the players or their team. [The first and second applicants] have declined to reveal their sources. By not revealing their sources, they have taken the risk of possibly being convicted for defamation. As stated above, there is no indication that the alleged rape was commonly known in K. before the publication of the article. By relying solely on the statement made by the [victim], in which the perpetrators were not identified in any other way than that the rape had taken place at the winners' party, [the first and second applicants] could not have reasonably considered the statement as being true. The statement was made by private persons and in order that the folk high school could later demonstrate that it had given sufficient instructions in the matter. The statement had not been written on [the victim's] initiative. One could not reach such a conclusion on the basis of the statement that only some of the players were guilty of rape. [The first and second applicants] have failed to verify sufficiently that the information about the players being guilty of rape was true, although they had had the possibility to clarify the issue. The nature and the seriousness of the crime required that the article was particularly accurate.
There are no reasons to estimate that [the players'] right to honour would be lesser than [the first and second applicants'] right to freedom of expression. Restricting [the first and second applicants'] right to freedom of expression was necessary in order to protect [the players'] honour and their presumption of innocence. ....”
15. On 12 December 2005 the applicants applied for leave to appeal to the Supreme Court (korkein oikeus, högsta domstolen), reiterating the grounds for appeal relied on before the Appeal Court.
16. On 15 May 2006 the Supreme Court refused leave to appeal.
17. Chapter 24 (531/2000), Article 9, of the Penal Code (rikoslaki, strafflagen) reads as follows:
“A person who (1) spreads false information or a false insinuation about another person so that the act is conducive to causing damage or suffering to that person, or subjecting that person to contempt, or (2) makes a derogatory comment about another otherwise than in a manner referred to in subparagraph (1), shall be sentenced for defamation to a fine or to imprisonment for a maximum period of six months.
Criticism that is directed at a person's activities in politics, business, public office, public position, science, art or in a comparable public position and that does not obviously overstep the limits of propriety does not constitute defamation referred to in paragraphs (1) and (2).”
18. Article 10 of the same Code provides that if, in the defamation referred to in Article 9, the offence is committed by using the mass media or otherwise by making the information or insinuation available to a large number of people, the offender shall be sentenced for aggravated defamation to a fine or to imprisonment for a maximum period of two years.
19. Section 39 of the Freedom of the Press Act (painovapauslaki, tryckfrihetslagen; Act no. 909/1974), as in force at the relevant time, provided that the provisions of the Tort Liability Act applied to the payment of compensation for damage caused by the contents of printed material.
20. Chapter 5, section 6, of the Tort Liability Act (vahingonkorvauslaki, skadeståndslagen, Act no. 412/1974, as amended by Act no. 509/2004) stipulates that damages may also be awarded for distress arising, inter alia, from an offence against liberty, honour, domestic peace or from another comparable offence. Under Chapter 5, section 1, of the said Act, damages shall constitute compensation for personal injury and damage to property. Section 2 provides that a person who has suffered personal injury shall be entitled to damages to cover medical costs and other costs arising from the injury, as well as loss of income and maintenance and pain and suffering.
NON_VIOLATED_ARTICLES: 10
